One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(HU) In Romania, the history of Székely Land's autonomy goes back several hundred years. The founding documents of the modern Romanian state guaranteed the regional autonomy of Székely Land, which existed even during communist times.
Taking into consideration the different forms of autonomy guaranteed in EU states, on 8 February 2009, in Sepsiszentgyörgy (Sfântu Gheorghe), a crowd several thousand strong demanded that the President withdraw his offensive statements toward Hungarians in Transylvania, guarantee representation in state institutions commensurate to ethnic populations, cease targeted relocations into the area, stop deliberately crippling the economy of Székely Land, expedite the return of ecclesiastical and public property, halt the expansion of military units, establish state-funded independent Hungarian universities, recognise Hungarian as an official language of the region and recognise collective rights and the regional autonomy of Székely Land.
(BG) We must congratulate the Lower House of the Czech Parliament for ratifying the Lisbon Treaty. This is yet another victory for the European idea and further proof that ever more people believe in European values. And for that reason, I appeal to us to set ourselves apart from those who would encroach upon these values and destroy our belief in them.
How can we write up our fundamental rights in gold in the Charter on the one hand, while tolerate them being scorned and denounced at the same time? We speak of religious and ethnic tolerance, and the rights of the elderly to a dignified life and to participate actively in it while, at the same time, the leader of a Bulgarian political party, a full member of the European People's Party, demarcates various ethnic and age groups, and imposes the idea of different classes of people. How should we treat such leaders? My question is addressed to the right side of this House, because the president of the EPP, Mr Martens, has recommended that same person for the next prime minister of my country. Let us reject double standards and respect our own actions and words, and remember that what brought us together more than 50 years ago were human rights.
(BG) The European Economic Recovery Plan is now in place. The crisis is a general problem, but protectionism and the promotion of national industries and employment is creeping in. The fundamental freedoms of free movement of labour and free trade are being put to the test. The crisis is following different paths in different countries. In the recently emerging economic tigers of the European Union, which include Bulgaria, the banking system is relatively stable, unemployment levels are not high, there are highly-skilled workforces and stable currencies. In view of the dynamics of the crisis, I appeal for the recovery plan to be updated to be more in tune with the real economy. At times of crisis, capital looks for low-risk areas, and there is the chance to invest in new greenfield technologies rather than in unviable industries. The potential of the last economies to fall into recession should be used to revive them first and, with the help of this funding and know-how, they can become centres of stability around which the economic and financial system of the European Union can more quickly recover.
(PL) Mr President, at a time of spreading crisis, I would like to congratulate the European Commission on the destruction of Polish shipyards. The egoistic approach of the European elite, their joy at the loss of the jobs of over 100 000 people in the shipyards and the firms which work with them will surely result in a large part of these workers appearing on the job market in western Europe in the near future. This decision has only deepened the European crisis.
I am curious to know how the European elite will behave; will they show solidarity with Member States where the crisis has grown to a huge scale, or will they only look after their own interests? It is precisely at a time of crisis that European society will see if the declarations and principles which lie at the foundation of the European Union are true, or if it is only a game being played by some States against others within an institution which was founded on noble principles. In this context, I am surprised by the lack of reaction from the Commission to measures currently being taken by many members of the EU which break prevailing principles, while Poland has been punished for taking similar measures.
Mr President, I received some strange news from Northern Ireland last week. It was that Mr Sammy Wilson, the Environment Minister in the regional government, banned a UK information campaign organised by the UK Government on energy efficiency. I cannot believe that the good reasons behind our common climate and energy targets - 20% less CO2, 20% renewables and 20% more energy efficiency - are not accepted in the regional government of a Member State.
I am therefore asking the Commission to find out what the reasons are behind this strange and quite bizarre ban in Northern Ireland. I think even a climate sceptic like Mr Wilson should take care of citizens and support energy efficiency and efforts to decrease the energy bill.
(PT) Today, I should like to highlight a scandalous situation involving Corticeira Amorim in Portugal. This company's profits, in the last two years combined, were in excess of EUR 30 million, with more than EUR 6 million being recorded in 2008. However, this month Corticeira Amorim has announced that nearly 200 workers will be laid off. It has blamed the effects of the crisis. However, the company is forgetting that it was these workers who helped to build the group, which is worth millions and which has received public aid, including Community funds, in order to generate the millions in profits that it is still making. I therefore want to protest in this House and express my indignation at this announcement, which is a scandal, and I hope that everyone will join together to condemn companies that are taking advantage of this crisis in order to lay off workers, even though they are still making large profits.
Just before I call the next speaker, let me announce with pleasure that Dr Ayman Nour, the Egyptian parliamentarian who was imprisoned some years ago for reasons which the EU Council said were not serious, has been released today. He has been the subject of many resolutions in the European Parliament, so I am very pleased to announce that he has now been released.
(PL) Mr President, Poland returns Members to the European Parliament, but their ability to act in their own country is limited. Polish legislation does not give MEPs any legal instruments which ensure the effective fulfilment of their mandate. This concerns significant issues, such as exerting an effective influence on the administrative authorities of central and local government.
Senators and Members of the national Parliament have a series of rights: the right to be given information by state bodies, the right to request information from the administrative authorities of central and local government and a statutory 40-day period within which an answer must be given. In Poland, hardly anyone sets any store by an MEP, except the media when they are looking for a cheap sensation. On my website, I have informed electors of the lack of statutory forms of action open to MEPs. The legislative slovenliness of successive groups of legislators in Poland is, in this case, well known. I believe that the European Parliament should demand greater possibilities for its representatives to act in their own countries.
Mr President, EU funds distributed by the lottery of 'first come, first served' is wrong. Yet that is what we have seen in Northern Ireland this week. The minister who decided on cavalier distribution of EU rural development funds on this basis, leading to the demeaning and bizarre spectacle of farmers queuing for two days to get some of their own modulated money back, is a minister not fit to hold office. In that, at a stroke, she both humiliated hard-working farmers and displayed crass ignorance of basic requirements for the distribution of EU funds.
The source of this embarrassment is the wanton refusal of the minister to allocate sufficient funds to rural development. The pitiful GBP 50 million she put into Axis 1 - and only GBP 15 million of that into the modernisation fund - is what caused the spectacle of Tuesday.
Let me say on another matter, in defence of Mr Wilson, the Minister of the Environment in Northern Ireland, that I am glad he does not fit the stereotype that unthinking climate-change hysterics expect in this House.
Mr President, the recent poll in the Irish Times on Monday showed growing support for the Lisbon Treaty in Ireland, with 51% of voters now saying they would vote 'yes', particularly at this moment of Irish economic fragility. This is an increase of eight points since the last poll was taken by the Irish Times in November of last year. The 'no' vote has also dropped six points to 33%.
Concerning our current strained relationship with the European Union, in the absence of leadership from the present government, an attempt must be made to address the root causes of the Irish electorate's periodic disenchantment with the EU. There must be a meaningful engagement with the Irish people to rebuild an understanding of, and support for, the European process. This communication shortfall can be breached by allowing more positive information to flow freely about the advantages of being part of the EU.
I believe it is important that the positive role of Europe must be highlighted through our education systems. This should not apply to Ireland alone, but also to all Member States. I would urge that the communication deficit be tackled at the earliest possible date.
(BG) I should like to draw your attention to the problem of the renewed schism in the Bulgarian Orthodox Church. This schism arose at a time when the country was highly politicised, at a time when the Bulgarian Orthodox Church, like many other structures, had to uphold its position in the democratic face of Bulgaria. Unfortunately, this led to the so-called 'Second Synod' of the Bulgarian Orthodox Church, despite the Bulgarian Religious Denominations Act. This legislation is very liberal, which allows any religion to be registered in Bulgaria provided it does not serve inhumane purposes. However the so-called 'Second Synod' wants to register as 'the Holy Synod of the Bulgarian Orthodox Church'. The Act states that the Bulgarian Orthodox Church is traditional to Bulgaria and exempt from registration. The election of the patriarch and members of the Holy Synod is not subject to legislative action. I appeal to all those who value the freedom to worship in accordance with one's personal spiritual needs not to succumb to the manipulative definitions of the so-called 'Second Synod'. This Synod cannot be registered and has no legal basis.
Mr President, last week's elections in Israel showed that the majority of citizens support the parties that see the reinforcement of the military as the best way to protect the country. Even though the centrist party, Kadima, received the largest number of votes, the fact that the right-wing parties now hold 65 seats in the Knesset, compared to 50 in the previous elections, reflects the changing views of the Israeli citizens about the Israel-Palestinian conflict. Those parties are in favour of taking a hard line rather than relying on seemingly endless and ineffective peace talks.
The Middle East must be one of the top priorities in the European Union's common foreign and security policy and the stability of the whole region depends largely on Israel-Palestinian relations. It is absolutely crucial, therefore, for the European Union to continue pursuing the peace talks and to restore hope to Israelis and Palestinians that a peaceful coexistence is possible.
(PL) Mr President, tomorrow Vaclav Klaus, President of the Czech Republic, will visit the European Parliament. Mindful of the scandal which has developed in Prague, we hope that the President of the State which is the holder of the European Union Presidency will be received properly and accorded due respect. The justified opinions expressed by President Klaus about the Treaty of Lisbon have become the subject of attempts to cover them up with an uproar in order to conceal the fact that the main source of opposition to introducing the treaty may turn out to be Germany. The decision of the Constitutional Court in Karlsruhe will be pivotal. According to media reports, half its bench have serious doubts and think that the treaty may breach the national constitution. This shows that no one should be in a hurry where such an important decision is concerned, and this is understood not only by the visiting Czech President.
(RO) After the autumn elections in Romania and the formation of the new government, we have seen the return with a vengeance to political life in Romania, just like in Slovakia, of anti-Hungarian incitement.
The demonstration that took place on 9 February in Sfântu Gheorghe, organised by the Hungarian churches, was precisely in protest against this incitement. In the petition raised at the demonstration, thousands of local residents of the Szekély Land region protested against the change in the ethnic proportions in the area through directly populating the region with groups of Romanians from other areas.
President Traian Băsescu has absurdly accused the Hungarians in this region of ethnic cleansing. At the same time as this, during the municipal elections in Cluj, the democrats' flyers were inciting hatred against the Hungarian candidates, using the same slander. After decades of discrimination and denial of rights, who is accusing who?
I would like to draw Parliament's attention to the fact that in Romania, even now, there is an ongoing process, using subtle methods, of homogenising and making Transylvania Romanian by artificially altering the ethnic proportions.
Mr President, on 12 February 2009, the Dutch MP, Geert Wilders, was refused entry to the United Kingdom by order of the Home Secretary. Never before has a democratically elected politician, representing a democratic party from a democratic European country, been denied entry.
It seems odd that the British Government can find the legal means to ban Mr Wilders, but is powerless to prevent the entry of assorted terrorists, political and religious extremists, gangsters, criminals, rapists and paedophiles from the European Union and, indeed, the wider world.
Perhaps Mr Wilders' banning had something to do with the alleged threat by a British peer, Lord Ahmed, that, were Mr Wilders to appear in the House of Lords, 10 000 Islamist demonstrators would appear outside. This was an act of appeasement to a Dark Age ideology and it seems that we do not quite have the free movement of ideas across European Union borders.
Mr President, on the theme of the Lisbon Treaty, my colleague has spoken about the increase in support among the Irish electorate for the Treaty, but I would warn that one swallow does not make a summer. I think that must be taken against a background of a recent Eurobarometer poll, which shows that support for Irish membership of the EU has dropped by 10 percentage points from 77% in the spring of 2006 to 67% in the autumn of 2008. Yes, there is a job to be done to persuade the Irish electorate about the positive benefits of the European Union.
That is why I would be concerned about those who want an earlier date for a second referendum in Ireland. I believe that we need to be cautious, we need to give time for the clarifications to be given on the issues of concern to the Irish voters and we need time for those issues to be debated in full and in public - and in due time allow the electorate to give their view.
(RO) The current economic and financial crisis is an important test for Europe which, now more than ever, must show unity in taking measures which will facilitate the economy's recovery in the shortest time possible.
Member States' budgets are under great pressure in facing up to these challenges, which is why the best instruments and actions need to be found to prevent them from greatly exceeding the limits envisaged by the Commission for the budgetary deficit and to prevent protectionist measures from being adopted by some Member States or in favour of private manufacturers.
Such decisions must pass quickly through the adoption procedures to avoid prolonging the crisis and, above all, to make it possible to restore confidence in the financial markets and avoid prolonging the crisis from a political perspective too, bearing in mind as well the approaching European Parliament elections.
One possible solution for financing public expenditure could be to issue euro bonds. However, we need to factor in the risk that, based on the measures taken, we are indebting ourselves to the hilt and it is difficult for us to avoid reaching the situation where we are leaving future generations to shoulder the payment of these debts.
(ES) Mr President, a year and a half ago, we adopted the Audiovisual Media Directive. That text had at its heart the principle of respect for the country of origin, which we established as essential for ensuring free movement of audiovisual information within the European Union.
However, the Directive cannot be applied within my country, Spain, because it is within a Member State. The Community of Valencia imposes exactly the opposite principle, and for political reasons it is forcing the closure of the relays which, hitherto, enabled its citizens to receive public television signals from Catalonia.
In other words, there is complete freedom of circulation of audiovisual information between the Member States of the European Union but, at the same time, it must be reported that in Spain, there are authorities that are fearful of this same cultural freedom, which is so essential. It is so essential that it has been imposed across Europe and nevertheless, within Spain, some are prevented from receiving the television programmes broadcast by others. This was the paradox that I wanted to share with you.
(PL) (initially the microphone was turned off) tragic periods in the history of humanity. During its course, tens of millions of people met their deaths. Many of those victims had their lives taken in one of over twelve thousand German extermination camps and concentration camps which operated on the territory of the Third Reich and in occupied countries. Today, attempts are being made to distort the truth about those tragic years, and information is being disseminated that these camps were Polish or Latvian camps, and not German. A leading force in this is the German press. Recently, Die Welt wrote that Majdanek was a Polish concentration camp.
In connection with this, I have prepared a draft resolution which intends to standardise the nomenclature of concentration camps by adding to their names the words 'German' or 'Nazi' concentration camp. My initiative has been taken up by the Union for Europe of the Nations Group, but unfortunately, I have received information that it has been blocked by the Conference of Presidents.
Ladies and gentlemen, the European Union can endure and develop only when it is guided by historical truth and respect for human rights. I therefore address a request to my fellow Members for support of the UEN initiative, so that no one will ever again distort history or make executioners of the victims and victims of the executioners.
(RO) As some of my Hungarian fellow Members have been complaining recently that their rights are not respected in Romania, I would like to state a couple of facts.
The approaching electoral campaign should not give rise to attacks and insults targeted at a legitimate state which, through its legislation, has offered a model in the area of interethnic relations. Respect for minorities' rights is guaranteed by the Romanian constitution.
Citizens of Hungarian origin are represented proportionally in the local administrative structures. For instance, the Hungarian minority's parties have 195 mayors and four chairmen of county councils, 2 684 local councillors and 108 county councillors. As they hold the majority in the local and county councils mentioned above, they manage local budgets according to their discretion. This is what local autonomy means.
At parliamentary level, the Hungarian minority have three MEPs in the European Parliament, 22 MPs and nine senators in the national parliament and have participated in governing Romania during the last 12 years. The complaints that have been heard are outright political electioneering.
(ES) Mr President, the referendum in Venezuela has ended in a victory for the 'yes' campaign, which has been graciously acknowledged by the democratic opposition.
It is also true that there has not been equality of opportunities during the campaign, and that the ruling party has had the overwhelming support of the entire State apparatus, while the opposition has suffered constant harassment and coercion.
Even under these conditions, the country has been practically split down the middle, and it will be very difficult to build a future with just one of these groups. The European Union must promote dialogue, inclusion and consensus between the Venezuelan political and social leaders for the good of the country.
Visceral attitudes, condemnation and insults will not be the way to help Venezuela to find the way onto a democratic, pluralist and free pathway.
We therefore criticise the decision of the Venezuelan Government to expel a Spanish Member, and especially the way in which this was done. However, we urge this House to prevent our representatives, when visiting third countries, from making statements that violate current local legislation and especially that insult a head of state, however worthy of criticism he might be. Such attitudes are compromising future European Parliament missions to other countries.
Mr President, I want to refer to the issue of transparent and accurate food labelling and, in particular, I refer to poultry and pigmeat.
Right now, meat can be transported from outside the EU into the EU, substantially transformed - and by that I mean encased in breadcrumbs or batter - and then labelled and sold as EU produce. This is an absolute nonsense, and the labelling is designed to fool the consumers. We need country-of-origin labelling so consumers are able to make informed choices.
We also have the situation where pigmeat and poultry meat has been frozen, then defrosted, labelled and sold as fresh. Not only is this an example of inaccurate labelling, it is potentially dangerous for human health.
I note that Hilary Benn, the UK Environment Secretary, and the Shadow Secretary, have called for clearer labelling. I am sure that many across the EU would support this, as nobody would want to fool consumers. I would ask the Commission to deal with this matter as a matter of urgency.
(PL) Mr President, at a meeting today, the Union for Europe of the Nations Group unanimously adopted a draft resolution calling for 25 May to be established as Heroes of the Fight against Totalitarianism Day. Its text will soon be sent to representatives of the highest authorities of the EU, including Mr Pöttering. The choice of 25 May is not incidental - it was on that day, in 1948, that the Soviet authorities murdered cavalry Captain Witold Pilecki, the Polish soldier who voluntarily became a prisoner in the Auschwitz extermination camp in order to build the resistance movement there. He later escaped and up to the end of the war, fought against the Nazis, and then, after the Soviet armies entered Poland, he began an underground fight against the successive occupants. Pilecki was only one of many Europeans who lost their lives in the fight against brutal totalitarian systems. Many remain unknown, but the bravery and devotion of all of them deserve to be remembered. Therefore I ask you, Mr President, to support the initiative of our group.
(RO) The recent history of the European Union offers a record of the success stories in terms of protecting minorities' rights. This also applies to the Hungarian minority in Romania. This minority enjoys a variety of rights, including administrative posts, and these rights have been continually supported by Romania's President Traian Băsescu.
However, in other areas we still have a great deal to do, and I would like to speak now about the problem of the Roma community. This offers a test of the European Union's ability to integrate groups at a high risk of exclusion.
The case of the Romanian handball player Marian Cozma, brutally murdered by two members of Hungary's Roma community, shows us once again that crime knows no borders and that ignoring the problems of this community is counterproductive.
The situation of this minority, which is inherently transnational and at great risk of exclusion, can only be improved through adopting a concerted policy at European level. With this in mind, I have tabled, along with my colleague Rareş Niculescu, a resolution on creating a European agency for Roma. The EU has a strategy for the Roma minority but does not have any agency to implement it coherently and effectively.
In order to remain a relevant force on the international stage, while preserving internal cohesion, the EU needs to be able to create a pan-European environment of tolerance.
(ES) Mr President, I have just come back from Venezuela, where I was invited by its electoral authority as a member of an international electoral support group for the referendum on 15 February.
The European members of the group have submitted a report to the National Electoral Council with a positive overall evaluation of the process in terms of its organisation, transparency, participation, freedom and secrecy of voting and security in all its phases.
Regarding the statements that Mr Herrero made on Venezuelan television, I can tell you that they served to delegitimise the electoral process, made serious accusations against democratic institutions in that country, and bordered on interference in the internal politics of a sovereign country.
Parliament should not encourage any type of confrontation with the democratic institutions in Venezuela. However, it is up to Mr Herrero himself to give explanations to the House for an action that affects us all.
(RO) I refute the accusations levelled by my fellow Members, Csaba Sógor and László Tőkés, against Romania.
Romania is a Member State of the European Union, NATO, the Council of Europe, the Organisation for Security and Cooperation in Europe and respects, in accordance with European standards, human rights and the rights of persons belonging to national minorities. Romania applies the letter and spirit of all the relevant international treaties in this area.
The Hungarian language is used by law for administrative matters in any location and county where those belonging to the Hungarian minority account for more than 20% of the population. This is a de facto and de jure situation. Romania offers extensive educational opportunities for Hungarians in their mother tongue in nurseries, primary schools, secondary schools, vocational colleges, university faculties, right up to master and doctorate level. In the areas where ethnic Hungarians live alongside Romanians, it is a well-observed rule that schools operate sections where the language of instruction is Hungarian for all children of Hungarian origin. Just in case they have also somehow forgotten, the Babeş-Bolyai University in Cluj-Napoca has three sections offering instruction in Romanian, Hungarian and German respectively, plus the flourishing development of Jewish studies at the institution, as well as special places for Roma.
(HU) Mr President, I would like to congratulate the makers of the official homepage of the European Parliament, the EP press service, for respecting multilingualism, and for indicating place names in the national language of each webpage. This allows EU citizens to acquire information in their mother tongue about the other 26 countries. The Czech page about Germany displays Köln as Kolín, while the French page displays Cologne. The Slovak pages about Hungary indicate town names in Slovak, as they should. It should be just as natural for Hungarians living in Slovakia to refer to the village or town where they were born in their mother tongue, Hungarian.
Therefore, I welcome the fact that the Slovak Parliament has passed legislation on public education providing for geographical names to be presented in minority language textbooks in the minority's language. Thus, if the law is implemented, the former status quo may be restored, and Hungarians will be able to use Hungarian place names once again.
Mr President, I would like to draw to your attention the situation that occurred in my constituency yesterday morning when farmers were forced to queue outside government offices, in some cases for two nights, in order to apply for a European Union farm modernisation grant scheme.
Our local Agriculture Minister decided to allocate these grants on a 'first come, first served' basis. This can only be described as an inadequate way to deal with the allocation of EU rural development money. I was glad to hear, therefore, that a Commission official yesterday questioned the validity of this allocation procedure.
We are aware that not every farmer can benefit from this particular funding package. However, I feel the situation clearly demonstrates the dire straits of the agriculture industry, certainly in my region, if farmers have to queue for days outside, during winter months, in an attempt to secure modest sums of EU funding.
(RO) The implementation of the energy and climate change package assumes significant investments in measures aimed at cutting greenhouse gas emissions.
Buildings are responsible for 40% of the consumption of primary energy. Increasing buildings' energy efficiency helps reduce the consumption of primary energy and the level of carbon dioxide emissions.
Next year, the Commission along with Member States, will evaluate, in the middle of the 2007-2013 period, the operational programmes and the degree of absorption of structural funds. I call on Member States to review the method for using structural funds, giving priority to energy efficiency in buildings and urban mobility for the 2010-2013 period.
I urge the European Commission and Member States to increase from 3% to 15% the amount allocated to each Member State from the ERDF for costs linked to boosting energy efficiency in buildings and using renewable energy. This increase will offer Member States greater flexibility in using the structural funds, thereby speeding up their absorption, especially during the current economic crisis.
(PL) Mr President, it is with great sadness and anger that I would like to say that one of our countrymen, a Polish engineer, died recently in Pakistan, but he was yet another citizen of an EU country to die in that region. It is yet another death which shows the existence of a world of anti-values, a world of people who do not acknowledge something which, in other civilisations, is considered sacred - human life.
I think that this dramatic fact and, indeed, this successive fact, should be for us another significant signal and inducement to unite in the fight against the world of anti-values, and also to unite in the political fight and in context - and this should be said directly - in a common front against terrorism. I think that those politicians in the European Union who feel that terror can be fought without violence are mistaken.
(CS) The mounting economic crisis is affecting all countries of the European Union. However, rising unemployment is not a reason for us to start violating the basic principles of the common market. I would like to register a protest here in this house against the statements made by the French President, Nicolas Sarkozy, in which he called for the French brand Peugeot to shift a plant in the Czech town of Kolín back to France. Such statements by politicians who want to protect and constrain firms during times of crisis are completely unjustifiable. Attempts at protectionism and closing a country in on itself are undesirable and undermine the meaning of the European Union.
The president of the Dallas branch of the Federal Reserve Bank, Richard Fisher, has said:
'Protectionism is like a dose of cocaine for an economy. It can pick you up but it is addictive and leads to economic death.' Let us bear that in mind, let us resist populist pressures and let us not lose our cool in the face of the crisis. Let us focus on sticking to the priorities of the Czech Presidency and let us promote the idea of an open Europe without barriers.
Mr President, a large coalition government was set up in Romania after the elections in November of last year, with a parliamentary share of 73% in the two houses of the Romanian Parliament.
One of the first measures taken by this coalition was to work out a scheme to divide among themselves the leading positions of state-controlled public institutions and the public administration of Romania.
This is an unacceptable situation for two reasons. Firstly, it leads to renewed partisanship in state administration, which contravenes the law on the public servants' statute. Secondly, in the regions where the Hungarian population forms a large majority, the measure has an anti-minority facet as well: ethnic Hungarian public servants are being replaced by ethnic Romanian persons. On 8 February, a public gathering in Sfântu Gheorghe/Sepsiszentgyörgy, Romania, was attended by more than 3 000 people protesting against the political games of the Romanian parties and requesting that the Hungarian communities' rights be respected.
Mr President, regarding the report on patients' rights in cross-border health care, I would like to emphasise the issue of the right of patients to be informed about the available medication and treatment options. European patients should have access to quality health information regarding the latest medication available, the treatment options home and abroad, the legal and financial implications of being treated abroad, the reimbursement of the treatment costs and many other areas. For the moment, we do not have this type of quality information. We may have some national initiatives, but nothing that could be effective at European level.
The problems we face are European. I therefore support the idea of setting up a European health literacy network. Such a network should consist of patients' organisations from all the Member States and should work closely with the health sector and the policy makers. In the hope of making the Commission aware of the need to better inform the 150 million European patients, I have initiated a written declaration on health literacy. We have all been patients at some point, and we never know when it will happen again.
(RO) Today and tomorrow, you will come across in our building some young students from the Republic of Moldova. They have come to the European Parliament because in their own country, they cannot speak out, or if they do, they can expect reprisals.
All the European Commission's reports, our hearings in the Commission on human rights and the reports from civil society in Moldova indicate to us that the freedom of expression is frequently violated and that the mass media cannot be independent. Dozens of young people who were using Internet forums to express their opinions were investigated and threatened with criminal records in 2008.
Please show an interest in them, invite them into your offices, listen to them and sign written declaration No 13/2009 which was created for them in order to give them the freedom to express themselves, this generation from the eastern border of our united Europe.
Mr President, under Directive 2000/84/EC, summer time begins on the final Sunday in March and ends on the last Sunday in October. I would like to propose that this period be expanded in order to maximise many economic, safety and environmental benefits which are associated with the summer time period.
In 2005, the United States implemented a programme of extending daylight saving time by four weeks - an additional three weeks in the spring and an additional week in the autumn. There is already clear evidence that this has helped reduce both energy consumption and carbon dioxide emissions. In fact, a report by the United States Department of Energy found that extending daylight saving time by four weeks saved enough electricity to power some 100 000 homes per annum. Similarly, a recent study by the University of Cambridge also suggests that increasing summer time would lead to a decrease in both energy consumption and carbon-dioxide emissions as, during the peak demand period from 4 p.m. to 9 p.m. each day, many of the more expensive and carbon-emitting ancillary power stations are switched on.
As the rapporteur of the review of the EU ETS, which formed the cornerstone of the EU's climate and energy package adopted last December by this House, I urge you to consider this proposal as a contribution to meeting the 2 °C target. So I would like a review, please, of the Daylight Saving Time Directive.
(DE) Mr President, I should like to put forward two suggestions. The Treaty of Lisbon has been mentioned repeatedly today. The least we should expect of this House is that it be able to distinguish between an opponent of the Treaty of Lisbon and an opponent of the EU. In addition, if the Irish should have to vote once again, it is desirable that they be given a fair chance rather than there being manoeuvring to undermine the rules that have applied up to now, according to which 'yes' and 'no' have an equal chance to appear in public, and this then being hailed as a triumph of democracy - or of what?
My second point is that, of course, this House is being noticeably boastful with regard to the forthcoming elections. I would suggest an investigation into the specific approach this House has taken to the problems of the global financial crisis over the years, and into who voted which way, for then we shall discover that most of those who are now acting as fire-fighters actually helped start the fire.
(LT) This January, the European Commission provided a package of additional proposals on the funding of energy and broadband network projects laid out in the European plan for economic revival. It is proposed that EUR 5 billion be allocated to these projects, using EUR 3.5 billion from the 2008 agricultural budget. However, last week 6 states blocked the Commission's proposal. Apparently, these are the very countries which are forming the current financial perspective and have demanded a reduction in payments to the EU budget to 1% of GDP. We are returning to nationalism and protectionism, which have been consistently rejected for 50 years, ever since the Community was first founded. Fellow Members, only solidarity among states can help us face the challenges of the financial and economic crisis and ensure the future of the EU.
That concludes the item.